Citation Nr: 0006078	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-10 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to June 17, 1996 for L5-S1 disc herniation, on appeal 
from the initial grant of service connection.

2.  Entitlement to an evaluation in excess of 40 percent from 
June 17, 1996 for L5-S1 disc herniation with radiculopathy, 
on appeal from the initial grant of service connection.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of left ulnar nerve transposition, 
on appeal from the initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
entrapment of the right ulnar nerve with mild neuropathy, on 
appeal from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1973 in the United States Air Force and from October 
1973 to June 1995 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA) regional office 
(RO).  During the pendency of this appeal, rating decisions 
have also been entered by the New Orleans, Louisiana RO and 
the Nashville, Tennessee RO.  The Nashville, Tennessee RO now 
has jurisdiction of this claim.

The May 1996 rating decision of the Houston RO granted 
service connection for the conditions in issue and assigned, 
effective the day following separation from service, a 10 
percent evaluation to the lumbar spine disability and 
noncompensable evaluations for the left and right ulnar nerve 
disabilities.  The RO termed the veteran's left ulnar nerve 
disability "left tardy ulnar nerve palsy."  The Board has 
designated the condition according to the terminology 
consistently used by examining physicians, in accordance with 
38 C.F.R. § 4.27, which requires that diagnostic terminology 
used on rating sheets be that of the medical examiner.  The 
veteran perfected an appeal from these initial evaluations.

In July 1998, the New Orleans RO granted evaluations of 20 
percent for the lumbar spine disability, 30 percent for the 
left ulnar nerve disability, and 10 percent for the right 
ulnar nerve disability, also effective from July 1995.  

In May 1999, the Nashville RO found clear and unmistakable 
error in the July 1998 rating decision with respect to the 
award of 20 percent for lumbar spine disorder and issued a 
staged rating in which it reduced the 20 percent rating for 
disc herniation to 10 percent, effective from July 1, 1995, 
and increased the rating to 40 percent, effective from June 
17, 1996.  

REMAND

Unfortunately, the record before the Board does not appear to 
be complete.  During the pendency of this appeal, the veteran 
has apparently moved a number of times, and it appears that 
there may be medical treatment records pertinent to his 
claims that have not been requested or associated with the 
claims file.  In particular, the veteran apparently receives 
much of his treatment through service department medical 
facilities, and no request for his treatment records from 
such facilities has been made.

It appears from treatment records that have been submitted by 
the veteran that he has or may have received treatment since 
service from VA medical facilities in San Antonio, Texas; 
Houston, Texas; and New Orleans, Louisiana.  Whether he has 
received additional VA treatment in Tennessee is not known.  
It also appears that he has received service department 
treatment through a medical clinic at Keesler Air Force Base, 
and he may have received treatment through other service 
department facilities.  His private treatment records may not 
be complete, as the reports from his private orthopedic 
doctors in June 1996 indicate records going to James Tebbe, 
Jr., M.D., and Louisiana Rehabilitation Services. 

In order to assure that appellate consideration is fully 
informed, remand is necessary to ask the veteran to provide 
the names of providers and dates of treatment, to include 
private, VA, and service department treatment, so that such 
records may be requested and associated with the claims file.  
For private treatment records, the veteran should provide 
appropriate releases and be given an opportunity to submit 
them himself if any request is unsuccessful.

Accordingly, while the Board sincerely regrets the delay, 
this case is remanded for the following:

1.  Ask the veteran to provide the names, 
addresses, and dates of treatment of any 
private medical care providers who have 
treated him for any condition in issue 
since his separation from service, as 
well as appropriate releases for their 
treatment records.  Ask the veteran to 
provide the names of any VA or service 
department facilities at which he has 
received treatment since separation from 
service, and the dates of treatment for 
each facility.  After receipt of the 
information and appropriate releases from 
the veteran, request his private, VA, and 
service department treatment records 
since separation from service, and 
associate all responses and records 
received with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may provide the 
records himself, in keeping with his 
ultimate responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (1999).

2.  After completing the development 
above, review the records and determine 
whether any additional development is 
required and whether any benefit sought 
on appeal may be granted.  If additional 
development is required, undertake it 
before issuing a supplemental statement 
of the case.  If any issue on appeal 
remains denied, issue a supplemental 
statement of the case and accord the 
veteran and his representative an 
appropriate period to respond.

Thereafter, the case is to be returned to the Board if 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome of this case in issuing this remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


